Title: From George Washington to William Smallwood, 1 September 1782
From: Washington, George
To: Smallwood, William


                        Dear sir
                            Head Quarters Verplanks Point Septr 1st 1782
                        
                        By accounts which I have just received by the way of New York, I have no doubt, but Charlestown has been before this time evacuated. You will therefore, immediately upon the receipt of this, put all the Recruits for the Maryland Line under march for the Army under my Command. Your own presence, I conceive, will be necessary in Maryland to superintend the Recruiting Service. I am sir with great esteem Your Most Obedient Servant
                        
                            Go: Washington
                        
                    